DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figs. 2-4, several reference numbers are not tied, with leader lines, to the structure that they are supposed to identify (limited example: 125 in Fig. 2). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 4, 7, and 17 each recite “the shaker table”. There is insufficient antecedent basis for these limitations in these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, 12-13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves et al. (US 20140333754).
Regarding claims 1 and 12: Graves discloses a computer vision system for monitoring drilling cuttings 112 from a well bore (Fig. 1; [0007], [0015], [0018]). Graves discloses at least one processor 130 (Fig. 1; [0015]). Graves discloses at least one camera 124, 128 configured to monitor at least one component of a well circulation system for the well bore, that the at least one camera is operably connected to the processor, that the processor is configured to identify drilling cuttings based on visual data from the at least one camera, estimate at least one characteristic of the drilling cuttings based on the visual data, and generate a control response based on the estimated at least one characteristic of the drilling cuttings (Fig. 1; [0007], [0015]-[0020], [0030]). Graves discloses a memory coupled to the processor, that the memory comprises instructions executable by the processor to identify drilling cuttings from the image information, estimate at least one characteristic of the drilling cuttings from the image information, and generate a control signal based on the estimated at least one characteristic of the drilling cuttings from the image information (see above; Fig. 1; [0007], [0015]-[0020], [0030]). 
Regarding claims 2 and 20: Graves discloses that the at least one characteristic of the drilling cuttings comprises at least one of a volume of the drilling cuttings, shapes of the drilling cuttings, or velocities of the drilling cuttings ([0007]-[0014]). 
Regarding claims 4 and 13: Graves discloses distance sensing equipment operably connected to the processor and configured to detect a distance between the camera and the at least one component of the well circulation system and that the 
Regarding claim 8: Graves discloses that the at least one component of the well circulation system comprises a shaker table or a shaker screen ([0018]). 
Regarding claim 16: Graves discloses that the at least one camera comprises at least one of an optical camera, a video camera, an IR camera, a LIDAR camera, or a RGB-D camera ([0018], [0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 20140333754) in view of Scott et al. (US 20110210083).
Graves discloses the invention substantially as claimed and as discussed above.
.
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 20140333754) in view of Smith (US 20150013448).
Graves discloses the invention substantially as claimed and as discussed above.
Regarding claims 5-6 and 18-19: Graves does not explicitly disclose that the processor is configured to generate the control response by generating an audible alert on a user interface or by generating a visual alert on a user interface. Smith discloses that a processor can be configured to generate the control response by generating an .
Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 20140333754) in view of Aldred (US 20110220410).
Graves discloses the invention substantially as claimed and as discussed above.
Regarding claims 9 and 14: Graves does not explicitly disclose at least one sensor for detecting a predefined parameter of the well circulation system, that the at least one sensor is operably connected to the processor, and that the at least one processor is configured to generate the control response based on sensor data from the at least one sensor about the predefined parameter of the well circulation system. Aldred discloses at least one sensor for detecting a predefined parameter of the well circulation system, that the at least one sensor is operably connected to the processor, and that the at least one processor is configured to generate the control response based on sensor data from the at least one sensor about the predefined parameter of the well circulation system ([0006], [0014], [0022]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Graves so as to comprise at least one sensor for detecting a predefined parameter of the well circulation system, that the at least one 
Regarding claims 10 and 15: Graves, as modified by Aldred, discloses that the predefined parameter comprises at least one of flow-in, flow-out, pit volume, or rate of penetration ([0012], [0131]).
Regarding claim 11: Graves, as modified by Aldred, discloses that the processor is further adapted to identify one or more predetermined conditions based on the sensor data and the visual data (Graves - [0016], [0046]; Aldred - [0006], [0012], [0014], [0022], [0131]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dufilho et al (US 20100235002) discloses variously claimed features such as adjusting a shaker table angle and speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/16/2022